DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-13 are pending in this application and claims 1-4, 6-8, and 11-13 have been examined on the merits. Claims 5 and 9-10 have been withdrawn by the applicant in a Response to Election/Restriction filed on 12/16/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 7, 9-10, and 13 are objected to because of the following informalities:
The word “brawn” on the 13th line of claim 7 should be changed to “blown” for clarity;
Claim 7 appears to end abruptly, so the language “side guide members, wherein” on the last line of claim 7 should be changed to  “side guide members.” To conclusively end the sentence;
Claim 7 and 9-10 should be renumbered so that they come after all of the claims that depend on claim 1 in order to clearly depict which claims are dependent and which claims depend on those independent claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0082820 (referred to as Takahashi) in view of US 8,197,198 (referred to as Miyabara).
Regarding claim 1, Takahashi discloses an air-conditioning unit for a vehicle (vehicle air conditioner 1A), comprising: an air conditioning case (case of air conditioner 1A as disclosed by Fig. 1) that defines therein a first upstream side ventilation path (see annotated Fig. 1) through which air flows (see Fig. 1 and para. [0023]), a second upstream side ventilation path (see annotated Fig. 1) through which air flows (see Fig. 1 and para. [0023]) and which is in parallel with the first upstream side ventilation path (see annotated Fig. 1), a first downstream side ventilation path (firs flow path 3A) through which the air flowing out from the first upstream side ventilation path flows (see Fig. 1 and para. [0025]), and a second downstream side ventilation path (second flow path 3B) which is in parallel with the first downstream side ventilation path (see Fig. 1) and through which the air flowing out from the second upstream side ventilation path flows (see Fig. 1 and para. [0025]); a blower (blowers 41 and 42) that includes a blower fan (para. [0026] discloses blowers 41 and 42 including fans) rotating about a fan axis in the air conditioning case (see annotated Fig. 1), the blower drawing in air flowing out of the first upstream side ventilation path (see Fig. 1 and annotated Fig. 1) and the second upstream side ventilation path (see Fig. 1 and annotated Fig. 1) by rotation of the blower fan (see para. [0026]), the blower causing the drawn air to flow toward the first downstream side ventilation path and the second downstream side ventilation path (see Fig. 1 and para. [0026]).
Takahashi does not disclose a configuration in which the blower draws in air from its axial direction; and an upstream side guide member that is located on the one side of the blower fan in the axial direction in the air conditioning case and guides, toward the blower fan, the air flowing out of the first upstream side ventilation path and the second upstream side ventilation path from the one side to the other side that is opposite to the one side in the axial direction, wherein the upstream side guide member has a twisted shape in which the other side of the upstream side guide member in the axial direction is twisted relative to the one side thereof about the fan axis in a direction opposite to a rotation direction of the blower fan, and the upstream side guide member guides the air toward the blower fan along the twisted shape.
However, Miyabara does disclose a configuration in which a blower draws in air from its axial direction (when Takahashi is modified to have the fan orientation and ducts of Miyabara air will flow into the blowers of Takahashi in axial direction); and an upstream side guide member (duct 3A) that is located on the one side of the blower fan in the axial direction (Fig. 2 discloses duct 3A being on one side of fan 1A) in an air conditioning case (duct housing 49) and guides, toward the blower fan, the air flowing out of an upstream side ventilation path (col. 4, lines 17-31 disclose duct 3a guiding air from upstream of fan 1A and into fan 1A) from the one side to the other side that is opposite to the one side in the axial direction (see Figs. 2-4), wherein the upstream side guide member has a twisted shape (Figs. 2 and 4 disclose blades 23 of duct 3A having a twisted shape) in which the other side of the upstream side guide member in the axial direction is twisted relative to the one side thereof about the fan axis in a direction opposite to a rotation direction of the blower fan (see Fig. 4 and col. 5, lines 14-24), and the upstream side guide member guides the air toward the blower fan along the twisted shape (see col. 5, lines 14-24).
Takahashi and Miyabara are considered analogous to the claimed invention because they both are in the field of forced air circulation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the blower of Takahashi to have the axial fan layout and the guiding air duct of Miyabara in order to decrease the number of required fans to one and to enhance the air-flow static pressure and reduce noise production of the fan (Miyabara, col. 2, lines 2-5).
Regarding claim 2, Takahashi in view of Miyabara discloses the invention of claim 1 and the combination further discloses wherein the upstream side guide member guides the air so that the air flows in the direction opposite to the rotation direction of the blower fan (see Fig. 4 and col. 5, lines 14-24 of Miyabara) in a circumferential direction of the blower fan as the air proceeds to the other side of the axial direction (see Fig. 4 and col. 2, lines 13-30 of Miyabara).
Regarding claim 3, Takahashi in view of Miyabara discloses the invention of claim 1 and the combination further discloses wherein the air conditioning case includes an upstream side partition wall (internal air dividing wall 45 external air dividing wall 46 of Takahashi) that is disposed between the first upstream side ventilation path and the second upstream side ventilation path (see Fig. 1 of Takahashi) to divide between the first upstream side ventilation path and the second upstream side ventilation path (see para. [0025] of Takahashi), and the upstream side guide member is connected to the upstream side partition wall (it would be obvious to one of ordinary skill in the art to connect the rear portion 23f of duct 3A from Miyabara with the partition of Takahashi in order to keep the air separated as it flows through the duct.).
Regarding claim 4, Takahashi in view of Miyabara discloses the invention of claim 1 and the combination further discloses wherein the air conditioning case has an upstream side partition wall (internal air dividing wall 45 external air dividing wall 46 of Takahashi) that is disposed between the first upstream side ventilation path and the second upstream side ventilation path (see Fig. 1 of Takahashi) to divide between the first upstream side ventilation path and the second upstream side ventilation path (see para. [0025] of Takahashi), the upstream side partition wall has a first end (see annotated Fig. 1) on the other side of the axial direction (see annotated Fig. 1) and is disposed on the one side of the upstream side guide member in the axial direction (when Takahashi is modified with Miyabara, the duct 3A of Miyabara is upstream of the fan which disposes the duct of Miyabara at the end of the partition of Takahashi), the upstream side guide member has a second end (rear portion 23f of Miyabara) on the one side of the axial direction (see at least Figs. 2-4 of Miyabara), and the second end of the upstream side guide member is aligned with the first end of the upstream side partition wall in the axial direction (it would be obvious to one of ordinary skill in the art to connect the rear portion 23f of duct 3A from Miyabara with the partition of Takahashi in order to keep the air separated as it flows through the duct.).
Claims 6, 8, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Miyabara as applied to claim 1 above, and further in view of US 7,275,910 (referred to as Chang).
Regarding claim 6, Takahashi in view of Miyabara discloses the invention of claim 1 but the combination does not disclose a plurality of downstream side guide members that are disposed in the air conditioning case and guide the air flowing out from the blower fan toward the first downstream side ventilation path and the second downstream side ventilation path, wherein the plurality of downstream side guide members are configured to decrease a rotation component, which is given by the rotation of the blower fan, of a flow velocity of the air flowing out from the blower fan by guiding the air along the plurality of downstream side guide members.
However, Chang does disclose a plurality of downstream side guide members (blades 111) that are disposed in an air conditioning case (frame 11. See Figs.  2 and 4) and guide the air flowing out from a blower fan (see Fig. 4 and col. 3, lines 54-67) toward a downstream side ventilation path (Fig. 4 of Chang discloses air being guided by blades 111 and moving downstream which would lead to the downstream ventilation paths of Takahashi when modified), wherein the plurality of downstream side guide members are configured to decrease a rotation component (col. 4, lines 1-9 discloses blades 111 being capable of controlling flow through the outlet which includes flow rotation), which is given by the rotation of the blower fan (see Fig. 4 and col. 4, lines 1-9), of a flow velocity of the air flowing out from the blower fan (see Fig. 4) by guiding the air along the plurality of downstream side guide members (see Fig. 4 and col. 4, lines 1-9).
Takahashi and Chang are considered analogous to the claimed invention because they both are in the field of forced air circulation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioning system of Takahashi to include the air control blades of Chang in order to control the air flowing from the outlet of the fan (Chang, col. 2, lines 35-39).
Regarding claim 8, Takahashi in view of Miyabara and Chang disclose the invention of claim 6 and the combination further discloses wherein the blower fan is a centrifugal fan (Fig. 1 of Takahashi discloses fans 41 and 42 expelling air in a radial direction which shows that they are centrifugal), and the plurality of downstream side guide members are disposed outside of the blower fan (see Figs. 4-8 of Chang) in a radial direction (see Figs. 4-8 of Chang) and are arranged side by side (see Figs. 1-3 of Chang) along a circumferential direction of the blower fan (see Figs. 1-3 of Chang).
Regarding claim 11, Takahashi in view of Miyabara and Chang disclose the invention of claim 6 and the combination further discloses wherein each of the plurality of downstream side guide members includes a guide surface (see col. 3, lines 43-53 of Cheng) that faces to be opposite to the rotation direction of the blower fan in the circumferential direction of the blower fan (Fig. 2 and col. 3, lines 43-53 of Cheng disclose the curved surface of blades 111 opposing the rotation of fan 12), each of the plurality of downstream side guide members configured to decrease the rotation component (col. 4, lines 1-9 of Cheng discloses blades 111 being capable of controlling flow through the outlet which includes flow rotation) by guiding the air flowing out from the blower fan along the guide surface (see col. 3, lines 43-53 of Cheng), the guide surface has an end (Fig. 4 of Cheng discloses blade 111 having an end) on the other side that is opposite to the one side of the axial direction (see at least Fig. 4 of Cheng), the end of the guide surface is a downstream end for an airflow along the guide surface (see at least Fig. 4 of Cheng), and the guide surface is angled relative to the fan axis so that the end of the guide surface is positioned on a forward side of the rotation direction of the blower fan (see Figs. 1-2 of Cheng).
Regarding claim 12, Takahashi in view of Miyabara and Chang disclose the invention of claim 6 and the combination further discloses wherein the air conditioning case includes a downstream side partition wall (partition member 4 of Takahashi) that is disposed between the first downstream side ventilation path and the second downstream side ventilation path (see Fig. 1 of Takahashi) to divide between the first downstream side ventilation path and the second downstream side ventilation path (see para. [0025] of Takahashi), and at least one of the plurality of downstream side guide members is connected to the downstream side partition wall (it would be obvious to one of ordinary skill in the art to have the partition of Takahashi to the fluid control blades of Chang in order to maintain the flow separation of Takahashi).
Regarding claim 13, Takahashi in view of Miyabara and Chang disclose the invention of claim 6 and the combination further discloses wherein the air conditioning case includes a downstream side partition wall (partition member 4 of Takahashi) that is disposed between the first downstream side ventilation path and the second downstream side ventilation path (see Fig. 1 of Takahashi) to divide between the first downstream side ventilation path and the second downstream side ventilation path (see para. [0025] of Takahashi), and the downstream side partition wall has an end (see annotated Fig. 1) on the one side in the axial direction (see annotated Fig. 1), each of the plurality of downstream side guide members has an end (see Fig. 4 of Chang) on the other side that is opposite to the one side in the axial direction (Fig. 4 of Chang discloses an end of blade 111 which is in the downstream axial direction), each of the plurality of downstream side guide member is disposed on the one side of the downstream side partition wall in the axial direction (when Takahashi is modified with Chang the blades of Chang will be downstream of the fan of Takahashi), and at least one of the ends of the plurality of downstream side guide members is aligned with the end of the downstream side partition wall in the axial direction (it would be obvious to one of ordinary skill in the art to have the partition of Takahashi to the fluid control blades of Chang in order to maintain the flow separation of Takahashi).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Chang.
Regarding claim 7, Takahashi discloses an air-conditioning unit for a vehicle (vehicle air conditioner 1A), comprising: an air conditioning case (case of air conditioner 1A as disclosed by Fig. 1) that defines a first upstream side ventilation path (see annotated Fig. 1) through which air flows (see Fig. 1 and para. [0023]), a second upstream side ventilation path (see annotated Fig. 1) through which air flows (see Fig. 1 and para. [0023]) and which is in parallel with the first upstream side ventilation path (see annotated Fig. 1), a first downstream side ventilation path (firs flow path 3A) through which the air flowing out of the first upstream side ventilation path flows (see Fig. 1 and para. [0025]), and a second downstream side ventilation path (second flow path 3B) which is in parallel with the first downstream side ventilation path (see Fig. 1) and through which the air flowing out of the second upstream side ventilation path flows (see Fig. 1 and para. [0025]); a blower (blowers 41 and 42) that includes a blower fan (para. [0026] discloses blowers 41 and 42 including fans) rotating about a fan axis in the air conditioning case (see annotated Fig. 1), the blower drawing in air flowing out of the first upstream side ventilation path and the second upstream side ventilation path (see Fig. 1 and annotated Fig. 1) by rotation of the blower fan (see para. [0026]), the blower causing the brawn air to flow toward the first downstream side ventilation path and the second downstream side ventilation path (see Fig. 1 and para. [0026]); wherein the blower fan is a centrifugal fan (Fig. 1 discloses fans 41 and 42 expelling air in a radial direction which shows that they are centrifugal).
Takahashi does not disclose a configuration in which the blower draws in air from its axial direction; and a plurality of downstream side guide members that are disposed in the air conditioning case and guide the air flowing out from the blower fan toward the first downstream side ventilation path and the second downstream side ventilation path, the plurality of downstream side guide members are disposed outside of the blower fan in a radial direction and are arranged side by side along a circumferential direction of the blower fan, and the plurality of downstream side guide members are configured to decrease a rotation component, which is given by the rotation of the blower fan, of a flow velocity of the air flowing out from the blower fan by guiding the air flowing out from the blower fan along the plurality of downstream side guide members.
However, Chang does disclose a configuration in which the blower draws in air from its axial direction (when Takahashi is modified to have the fan orientation and blades of Cheng air will flow into the blowers of Takahashi in axial direction); and a plurality of downstream side guide members (blades 111) that are disposed in the air conditioning case (frame 11. See Figs.  2 and 4) and guide the air flowing out from the blower fan (see Fig. 4 and col. 3, lines 54-67) toward a downstream side ventilation path (Fig. 4 of Chang discloses air being guided by blades 111 and moving downstream which would lead to the downstream ventilation paths of Takahashi when modified), the plurality of downstream side guide members are disposed outside of the blower fan (see Figs. 4-8) in a radial direction (see Figs. 4-8) and are arranged side by side (see Figs. 1-3) along a circumferential direction of the blower fan (see Figs. 1-3), and the plurality of downstream side guide members are configured to decrease a rotation component (col. 4, lines 1-9 discloses blades 111 being capable of controlling flow through the outlet which includes flow rotation), which is given by the rotation of the blower fan (see Fig. 4 and col. 4, lines 1-9), of a flow velocity of the air flowing out from the blower fan (see Fig. 4) by guiding the air flowing out from the blower fan along the plurality of downstream side guide members (see Fig. 4 and col. 4, lines 1-9).
Takahashi and Chang are considered analogous to the claimed invention because they both are in the field of forced air circulation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the blower Takahashi to have the axial fan layout and the air control blades of Chang in order to control the air flowing from the outlet of the fan (Chang, col. 2, lines 35-39).

Annotated Figures

    PNG
    media_image1.png
    570
    1257
    media_image1.png
    Greyscale

Annotated Fig. 1
Annotated Fig. 1 is an annotation of Fig. 1 from Takahashi.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0272567 (Horng et al.) which discloses downstream guide elements with straight extensions at their end;
US 2005/0076668 (Choi) which discloses a plurality of shapes for air guide elements;
US 2,544,379 (Davenport) discloses a twisting air guide element;
US 6,406,258 (Lin et al.) discloses air guide elements surrounding the circumference of the fan.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762